Case: 21-107     Document: 6   Page: 1     Filed: 02/02/2021




          NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

               In re: R. WAYNE JOHNSON,
                          Petitioner
                   ______________________

                         2021-107
                  ______________________

   On Petition for Writ of Mandamus to the United States
Court of Appeals for Veterans Claims in No. 20-6575,
Judge Amanda L. Meredith.
                 ______________________

                      ON PETITION
                  ______________________
PER CURIAM.
                       ORDER
    On December 8, 2020, this court received from R.
Wayne Johnson a copy of the November 16, 2020 decision
of the United States Court of Appeals for Veterans Claims
denying his petition for a writ of mandamus on which he
hand wrote “void order,” in addition to a document entitled
“Criminal: Writ of Mandamus.” ECF No. 2.
    Mr. Johnson filed the underlying petition at the Veter-
ans Court alleging that his benefits had been unconstitu-
tionally withheld and that his privacy rights had been
violated. The court dismissed the petition without preju-
dice for failing to state the facts necessary to understand
Case: 21-107     Document: 6      Page: 2     Filed: 02/02/2021




2                                               IN RE: JOHNSON




the issues presented and failing to adequately explain the
bases for any purported violation of law.
    A party seeking a writ of mandamus bears the burden
of demonstrating to the court that he has no adequate al-
ternative means to obtain the desired relief and that right
to relief is clear and indisputable. See Mallard v. U.S. Dist.
Court for the S. Dist. of Iowa, 490 U.S. 296, 309 (1989). Mr.
Johnson has failed to meet those requirements, for among
other reasons, because he can directly appeal a final deci-
sion of the Veterans Court to this court. See In re Pollitz,
206 U.S. 323, 331 (1907) (“[M]andamus cannot . . . be used
to perform the office of an appeal. . . .”).
     Because Mr. Johnson’s submission appears to meet the
requirements of Rule 3(c)(1) of the Federal Rules of Appel-
late Procedure and was received within the time to appeal
from the judgment, * we will transmit the filing to the Court
of Appeals for Veterans Claims for purposes of docketing it
as a notice of appeal. See Fed. R. App. P. 4(d) (stating that
if a notice of appeal is mistakenly filed in the court of ap-
peals, the clerk must note on the notice the date it was re-
ceived and send it to the lower court’s clerk).
    Accordingly,
    IT IS ORDERED THAT:
    (1) The petition is denied.




    *    The Veterans Court did not enter judgment until
December 9, 2020, the day after this court received Mr.
Johnson’s submission. However, a “notice of appeal filed
after the court announces a decision . . . but before the en-
try of the judgment . . . is treated as filed on the date of and
after the entry.” Fed. R. App. P. 4(a)(2).
Case: 21-107     Document: 6   Page: 3   Filed: 02/02/2021




IN RE: JOHNSON                                               3



    (2) ECF No. 2 is construed as a notice of appeal and
transmitted to the Clerk of the United States Court of Ap-
peals for Veterans Claims.
                               FOR THE COURT

      February 02, 2021        /s/ Peter R. Marksteiner
           Date                Peter R. Marksteiner
                               Clerk of Court

s29